This case is substantially like that of State v. Lyon, 93 N.C. 575. No appeal lay from the order of the justice of the peace, requiring the defendant with sureties to enter into recognizance to keep the peace. The Court ought, therefore, to have granted the motion to dismiss the supposed appeal. It ought not to have made the order discharging the defendant, because the proceeding was not in the Superior Court. It remained before the justice of the peace to be proceeded in accordance to law.
The order discharging the defendant must be reversed, and an order entered dismissing the supposed appeal.
To that end let this opinion be certified to the Superior Court. It isso ordered.
Error.                                                      Reversed.
Cited: S. v. Gregory, 118 N.C. 1199.